DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manno (EP 1886843) and further in view of Kish (US 7,458,200).
As best depicted in Figures 2 and 3, Manno is directed to a tire construction (e.g. truck tire) comprising a carcass 6, a first working layer 7a formed with cords inclined between 10 and 45 degrees, a second working layer 7c formed with cords inclined between 10 and 45 degrees, a circumferential belt 7b arranged between said working layers, and a split belt 7d having first and second narrow belts axially inward of an axially outermost groove.  In such an instance, though, Manno is completely silent with respect to the cord materials in said working layers. 
In any event, a wide variety of cord materials are commonly used in working belt layers designed for truck tires, including extensible or high elongation cords, as shown for example by Kish (Column 3, Lines 45+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use extensible or high elongation cords in the working belt layers of 
With respect to claims 2, 6, and 7, the high elongation cords disclosed by Kish would have been expected to encompass high elongation metal cords at a minimum (such cords are extensively used in a wide variety of tire components, including belt layers).  Also, the claimed properties are associated with cords characterized as demonstrating “high elongation” (high elongation cords encompass those having the claimed properties).
Regarding claim 3, first and second narrow belts have a width between 5 mm and 135 mm (Paragraph 31).
As to claim 4, one of ordinary skill in the art at the time of the invention would have found the claimed relationship obvious in view of the broad range of widths for said narrow belts and Applicant has not provided a conclusive showing of unexpected results for said relationship.
With respect to claim 5, a narrow belt width of 5 mm, for example, is significantly less than 1/3 of a tread width.
Regarding claim 8, radially inner working belt layer 7A has a width W1 that can be equal to the tread width (Paragraph 29).
As to claim 9, radially inner working belt layer 7A is the widest belt layer (Figure 2).
With respect to claim 10, layer 7B has a width W2 of at least 0.70 times a tread width (Paragraph 29).
Regarding claim 14, Manno teaches aspect ratios less than or equal to 0.5 (Paragraph 6). 
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga (JP 6-191219) and further in view of Kish. 
	As best depicted in Figure 2, Tokunaga teaches a heavy duty tire construction comprising a first working ply 2 formed with cords inclined between 10 and 70 degrees, a second working ply 6 formed with cords inclined between 10 and 90 degrees, a circumferential belt 3 arranged between said working layers and formed with cords inclined between 0 and 5 degrees, a split belt 4 having first and second narrow belts that are inward (radially and axially) of an axially outermost groove, and a transition layer 1.  Tokunaga further states that ply 6 is formed with high elongation cords (Paragraph 11) and such is seen to correspond with the claimed “extensible” characteristic.  In such an instance, though, Tokunaga is silent with respect to the cord material used in said first working ply.
In any event, a wide variety of cord materials are commonly used in working belt layers designed for heavy duty tires, including extensible or high elongation cords, as shown for example by Kish (Column 3, Lines 45+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use extensible or high elongation cords in the working belt layers of Tokunaga as they are well known and conventional and provide a suitable reinforcement property.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed cord materials.
With respect to claims 2, 6, and 7, the high elongation cords disclosed by Kish would have been expected to encompass high elongation metal cords at a minimum (such cords are extensively used in a wide variety of tire components, including belt layers).  Also, the claimed 
Regarding claims 3-5, distance IW can range between 0.30 and 0.80 times an overall belt width BW and such suggests a wide variety of widths for respective narrow belts, including those required by the claimed invention (Paragraph 5).  Additionally, the claims are directed to absolute dimensions and it is well taken that tire dimensions are highly dependent on the intended use of the tire and ultimately the tire size (larger tires generally have larger dimensions).	
Regarding claim 8, radially inner working belt layer 2 can be viewed as having a width of “about” the tread width (see Figures).  Additionally, it is extremely well known that belt assemblies commonly have a range of widths having an upper value that is approximately equal to the tread width.  
As to claim 9, axially outer ends of belt layers are commonly staggered to some extent to eliminate the buildup of stresses at said ends.  One of ordinary skill in the art at the time of the invention would have found it obvious to form working ply 2 with a greater width than working ply 6 for the benefits detailed above.  
With respect to claim 10, layer BW has a width on the order of the width of layers 2 and 6 and such is depicted as being on the order of “about” 70 to “about” 80 percent of the tread width.
Regarding claim 11, as detailed above, layer 1 can be viewed as the claimed transition layer. 


As to claim 13, belt widths are commonly described in terms of a wide range of widths, including those encompassed by the broad range of the claimed invention. 
Regarding claim 14, Tokunaga teaches an exemplary aspect ratio of 0.6 (Paragraph 12).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Netzer (US 8,413,698), Cluzel (US 6,367,527), and Isobe (US 7,779,878) teach tire constructions comprising zero degree plies and split plies.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 3, 2022